Citation Nr: 0322093
Decision Date: 09/02/03	Archive Date: 01/21/04

DOCKET NO. 01-09 047A              DATE SEP 02, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department
of Veterans Affairs (VA) improved death pension benefits, in the
calculated amount of $26,302.00, including whether the overpayment
was properly created.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to May 1946. He
died in XXXX NNNN. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal of a May 2000 decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Seattle, Washington. That decision
terminated the appellant's award of death pension benefits
effective October 1995, creating a $26,302.00 overpayment. The
appellant disagreed with the RO's decision, urging that the debt
was not validly created. She was informed by the RO in August 2001
that as long as the appeal for the creation of the debt was
pending, the RO would not process her request for waiver of the
debt. For reasons that will be fully explained in the body of this
decision, the Board will address the issue of validity of the debt
on the merits and the issue of waiver of recovery of an overpayment
will be addressed in the Remand section of this decision.

FINDINGS OF FACT

1. The appellant was awarded improved death pension benefits
effective July 1, 1988.

2. In 2000, the RO learned that the appellant had been receiving
earned income from the Department of Social and Health Services
(DSHS) under a Community Options Program Entry System (COPES)
program for care of her dependent parents since September 1995. As
a result, her death pension benefits were terminated retroactively
effective October 1, 1995. An overpayment of $26,302.00 ensued.

- 2 -


3. Because the appellant was informed that receipt of income might
adversely affect her pension entitlement, and because the appellant
failed to inform VA in a timely manner that she had received such
income, the overpayment at issue resulted. As such, the appellant
was at fault in the creation of the debt.

CONCLUSION OF LAW

The overpayment of improved death pension benefits in the amount of
$26,302.00 was properly created. 38 U.S.C.A. 1506, 1521, 5102,
5103, 5103A, 5107, 5112(b)(9) (West 2002); 38 C.F.R. 3.159, 3.660
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. VCAA

In November 2000, the President of the United States signed into
law the Veterans Claims Assistance Act of 2000,(VCAA), Pub.L. No.
106-475, 114 Stat. 2096 (2000). This act introduces several
fundamental changes into the VA adjudication process. See Karnas v.
Derwinski, 1 Vet. App. 308, 312-13 (1991). These changes were
codified in pertinent part at 38 U.S.C.A. 5103, 5103A (West 2002)
and 38 C.F.R. 3.159 (2002). In effect, this new legislation
eliminates the requirement under the old 38 U.S.C.A. 5107(a) (West
1991) that a claimant must present a well-grounded claim before the
duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been
significantly expanded in the following areas. First, VA has a duty
to provide an appropriate claim form, instructions for completing
it, and notice of information necessary to complete the claim if it
is incomplete. 38 U.S.C.A. 5102 (West 2002); 38 C.F.R. 3.159(b)(2)

3 -

(2002). Second, VA has a duty to notify the appellant of any
information and evidence needed to substantiate and complete a
claim, and of what part of that evidence is to be provided by the
claimant and what part VA will attempt to, obtain for the claimant.
38 U.S.C.A. 5103(a) (West 2002); 38 C.F.R. 3.159(b)(1) (2002); See
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Third, VA has
a duty to assist claimants in obtaining evidence needed to
substantiate a claim. 38 U.S.C.A. 5107(a), 5103A (West 2002); 38
C.F.R. 3.159(c) (2002).

Initially, the Board finds no deficiencies with the duty to provide
forms and assist in their completion as required in 38 U.S.C.A.
5102. The appellant was provided forms necessary for completing her
appeal, as evidenced by her timely submission of the appropriate
forms. With respect to VA's duty to notify, the record shows that
the requirements of the VCAA were set forth in detail in a letter
furnished to the appellant and her representative in August 2001.
Moreover, it appears from the contentions and arguments presented
by the appellant that she is fully aware of the relevant law and
evidence germane to her claim at issue on appeal, and is aware, as
well, of the responsibilities that both she and VA share with
respect to the development of the claim. The VCAA-notice letter
informed her what evidence and information VA had and would be
obtaining, and explained that VA would make reasonable efforts to
help her get evidence such as medical records, but that she was
responsible for providing sufficient information to VA to identify
the custodian of any records. The appellant was informed that the
RO had evidence that she received wages from DSHS under the COPES
program. She was informed that she would need to submit evidence
that she had income of less than $5,800.00 per year and that her
income from DSHS was not wages. Furthermore, the Statement of the
Case issued in November 2001 informed the appellant of the actual
laws and regulations pertinent to the claim.

Furthermore, in March 2003, the Board undertook development of the
claim. See VAOPGCPREC 1-2003. The appellant was asked to provide
additional evidence in

4 -

her claim, including: a release so that VA could obtain information
from the DSHS; copies of the powers of attorney which she reported
having for the benefit of her mother and her late father; copies of
her and her parents' state and federal income tax returns filed
from 1995 to present; copies of all correspondence, pleadings, and
orders with regard to her appeal as to the nature of the COPES
benefits income with the Internal Revenue Service (IRS); and
information concerning all unreimbursed medical expenses she paid
for herself and her parents from 1995 to present. Neither the
appellant nor her service representative responded to the request.
Due to the lack of cooperation, the development was not completed.
Thus, the Board will proceed with the adjudication of the claim.

In view of the above, and from review of the evidence in the claims
file, there does not appear to be any additional missing
information or other evidence that has not been accounted for in
the notification actions taken in connection with the appellate
development and review of this appeal. Therefore, the Board finds
that the Department's duty to notify has been satisfied. See
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v.
Principi, 16 Vet. App. 370 (2002).

With respect to VA's duty to assist, all relevant records
referenced by the appellant have been obtained or reasonable
attempts have been made to obtain the same. The appellant was
requested to provide information relevant to her claim and her
contentions on appeal in March 2003, but she did not respond. See
Wood v. Derwinski, 1 Vet. App. 190 (1991) ("The duty to assist is
not always a one-way street. If a veteran wishes help, he cannot
passively wait for it in those circumstances where he may or should
have information that is essential in obtaining the putative
evidence."). Accordingly, additional efforts to notify and assist
the appellant are not warranted.

The duty to assist also includes, when appropriate, the duty to
conduct a medical examination of the claimant. In this case, an
examination is not appropriate.

5 -

Finally, the Board notes that the VCAA notification letter sent to
the appellant, in conjunction with the statement of the case,
essentially complied with the recent holding of Disabled American
Veterans, et. al. v. Secretary of Department Of Veterans Affairs,
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003). That case held
that 38 C.F.R. 19.9(a)(2)(ii) is invalid to the extent it provides
a claimant "not less than 30 days" to respond to a VCAA
notification letter sent by the Board because it is contrary to 38
U.S.C.A. 5103(b), which provides a claimant one year to submit
evidence. In this case, the RO and not the Board advised the
appellant of the VCAA. The RO's duty to notify, pursuant to 38
C.F.R. 3.159(b), was not invalidated by the recent Federal Circuit
decision. Moreover, even if the notice did not expressly notify the
appellant that she had one year to submit the requested information
and/or evidence, in compliance with 38 U.S.C.A. 5103(b), any such
error in the letter was harmless and did not affect her substantive
rights. That is so because more than one year has passed since both
the letter and the statement of the case were sent, so the
appellant's case was not decided before the one-year period
expired, and she had more than ample time to submit additional
evidence. The documents provided pertinent law and addressed all
evidence presented in the claim. It is clear that the claimant has
nothing further to submit, and adjudication of her claim can
proceed.

In light of the circumstances of this case, which has involved an
extensive development request, it appears that VA has done
everything reasonably possible to assist the appellant. Further
delay of the appellate review of this case by the Board would serve
no useful purpose.

Accordingly, the Board finds that additional efforts to assist
within the letter and spirit of the VCAA are not required. Soyini
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to
requirements of law does not dictate an unquestioning, blind
adherence in the face of overwhelming evidence in support of the
result in a

- 6 -

particular case; such adherence would result in unnecessarily
imposing additional burdens on VA with no benefit flowing to the
appellant).

B. Validity of the Debt

The appellant has questioned the validity of the indebtedness now
at issue; in effect, she contends that she was unaware that her
pension entitlement was subject to termination because of income
received for her parents' care. Further, she claims that payment of
the overpayment would leave her destitute. The threshold question
of whether the overpayment was properly created must be addressed
prior to the question of waiver of its recovery. See Schaper v.
Derwinski, 1 Vet.App. 430, 434 (1991).

A debtor may dispute the amount or existence of a debt, which is a
right that may be exercised separately from a request for waiver or
at the same time. 38 C.F.R. 1.911 (c)(1) (2002); see also
VAOPGCPREC 6-9 8. On this point, the General Counsel stated the
following in VAOPGCPREC 6-98:

From our reading of the Schaper decision, we believe it is clear
that, when a veteran both challenges the validity of the debt and
requests waiver, the [RO] must fully review the file and any
material the veteran submits, and make appropriate written findings
with regard to the validity of the debt. If the [RO] concludes that
the debt is validly established, then the waiver request should be
referred to the [Committee]. Assuming the debt is not fully waived,
the veteran must be advised of the decision on both issues: i.e.,
debt validity and waiver, and informed of his or her right to
appeal. If the veteran

7 -

files a Notice of Disagreement, the Statement of the Case must
fully discuss both the validity of the debt and the reasons for not
waiving the debt. If the veteran appeals both issues, the [Board]
should fully consider and decide both questions. If the [Board]
upholds the [RO], the veteran may then seek judicial review of
either or both issues.

Id. at paragraph 8.

Parenthetically, it should be noted that although the RO did not
specifically and separately characterize its review of the issue as
the validity of the overpayment, it informed the appellant of the
reasons for the creation of the indebtedness in both its letter of
March 2000, and the statement of the case furnished the appellant
and her representative in November 2001. Given that the appellant
was furnished with the evidence that formed the basis for the RO's
decision to create the overpayment, there is no prejudice to her in
proceeding with the appeal. See Bernard v. Brown, 4 Vet. App. 384,
394 (1993).

The veteran originally was awarded improved disability pension
benefits for himself and his spouse, effective December 1, 1987. He
died in June 1988. The appellant was awarded improved death pension
benefits effective July 1, 1988. In conjunction therewith, VA
furnished her notice on July 7, 1988, of the circumstances that
would affect her continued entitlement to receive improved death
pension benefits. Along with the letter, a VA Form 21-8767 sent as
an attachment informed the appellant of the effect of income on her
pension benefits. Specifically, the appellant was informed that any
income for herself or any of her dependents, from whatever source,
would reduce the pension. She was informed to contact VA
immediately if she received income other than that she had already
reported. See 38 C.F.R. 3.660. The appellant reported no income for
herself or

8 -

her dependents at any time relevant to this claim prior to the RO's
action in March 1 2000. Despite the appellant's contentions to the
contrary, the record does not indicate that she notified VA
promptly of her receipt of the income from another source until the
receipt of the notice letter from the RO in March 2000. 

It is uncontroverted that the appellant received earned income
(wages) from DSHS under the COPES program for her parents beginning
in September 1995. She claimed in July 2000 that she had previously
explained this to VA twice, but the record does not show any
notification by the appellant. She argues that all of the money she
received was for the care and expenses of her mother.

VA records show that the appellant has received income payments
from DSHS under the COPES program for her parents since September
1995. This money received by the appellant was income as set forth
in 38 C.F.R. 3.660. It does not fit into any of the categories
which would be considered an exclusion from 'income found at 38
C.F.R. 3.272. As noted above, the appellant was asked to provide
information concerning clarification of her income in March 2003,
but did not respond. See also Letter from the RO to the appellant,
dated August 10, 2001.

The effective date of reduction or discontinuance of improved
disability pension benefits shall be the date of an erroneous award
based upon an act of commission or omission by the beneficiary. See
38 U.S.C.A. 5112(b)(9). As previously noted, the overpayment at
issue resulted solely from the appellants failure to notify VA
promptly of her receipt of other income, or, alternatively, from
her failure to return benefit checks to which she knew, or should
have known, that she was not entitled. Because the overpayment at
issue did not result solely from VA error (Id. at (b)(10)), there
is no basis to conclude that it was improperly created.

9 -

ORDER

The overpayment of improved death pension benefits in the amount of
$26,302.00 was properly created.

REMAND

The appellant has disputed the amount of the overpayment of death
pension benefits. As she has challenged the validity of the
indebtedness, and the RO addressed that issue, the Board
adjudicated that issue. However, further review of her waiver claim
by the Board will be deferred until the matter has been adjudicated
by the RO. See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

It would also be useful to obtain more recent and updated
information concerning the appellant's financial status. Further,
she has reported that she cannot repay the indebtedness because she
has no income. Consistent with the VCAA, relevant records should be
obtained on remand.

Accordingly, the case is remanded for the following:

1. Provide the appellant appropriate notice under the VCAA. Such
notice should specifically apprise her of the evidence and
information necessary to substantiate her claim and inform her
whether she or VA bears the burden of producing or obtaining that
evidence or information, and of the appropriate time limitation
within which to submit any evidence or information. 38 U.S.C.A.
5103(a) and (b) (West 2002); Quartuccio v. Principi, 16 Vet. App.
183 (2002). The notice should

- 10-

include informing her of the need for an updated Financial Status
Report, VA Form 4-5655, with any additional supporting
documentation regarding current income and expenses.

2. With respect to the above development, reasonable efforts to
document the actions taken should be made. Also, any lack of
response or failure to cooperate on the part of the appellant
should be clearly documented in the file.

3. Adjudicate the appellant's claim requesting waiver of recovery
of the overpayment of death pension benefits. Supporting analysis
and explanation for the decision must be provided. If the findings
remain adverse to the appellant, provide her and her representative
a supplemental statement of the case and an opportunity to reply
thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,

4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical and Statutory
Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 12 -



